Citation Nr: 0515376	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-20 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for a throat condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially reviewed the appeal in July 2003.  At 
that time the issues were as follows: (1) whether new 
material evidence has been received to reopen the claim of 
entitlement to service connection for a lung disorder, and 
(2) entitlement to service connection for a throat condition.  
The Board found that new and material evidence had been 
received and reopened the veteran's claim for service 
connection for a lung condition.  The Board determined that 
additional development was warranted on this issue as well as 
the claim for service connection of a throat condition.  
Specifically, the Board directed the RO to obtain any service 
medical records that pertained to the inhalation or ingestion 
of diesel fuel by the veteran.  The Board also directed the 
RO to schedule a VA examination for the veteran.  The remand 
states the examination is "... to determine whether the 
veteran has a current disability of the throat or lungs and 
if so whether it is at least as likely as not that any 
current disability is causally related to the inhalation of 
diesel fuel and/or subsequent pneumonia in 1973."  It 
further states, "The pulmonary examiner should specifically 
note whether it is at least as likely as not that a very 
small patch of rather hard appearing infiltrate in the 
posterior basilar segment of the left lower lobe, shown by VA 
chest x-ray examination in December 1992, is a residual of 
the inhalation of diesel fuel and/or subsequent pneumonia in 
1973."  A review of the examination report reveals a lack of 
compliance with the remand directives.

The veteran was afforded a VA pulmonary examination in 
January 2004 pursuant to the Board's July 2003 remand.  A 
review of the examination report indicates that the 
pulmonologist was under the impression that the purpose of 
the examination was to rule out active tuberculosis or any 
mycobacterial disease.  There is no indication from the 
examination report that the physician considered the 
questions posed by the Board.  In this regard, it is 
significant that the report does not mention the veteran's 
history of inhaling or ingesting diesel fuel while on active 
duty.  The report does not indicate any examination of the 
veteran's throat or any conclusions as to whether a diagnosis 
of a throat disorder is appropriate.  The examiner concluded 
that the chest x-ray does not show any signs of active 
tuberculosis or any significant lung problems at all". 
(Emphasis added.)  While this conclusion could be construed 
as ruling out a current diagnosis of a lung disorder, aside 
from the fact that the physician did not address the question 
of a current diagnosis of a throat disorder at all, given the 
apparent absence of any consideration of the veteran's 
history of inhalation of diesel fuel, an episode of  
pneumonia in 1973, the use of the phrase "no significant 
lung problems", and the December 1992 X-ray evidence of an 
infiltrate in the posterior basilar segment of the lower lobe 
of the left lung, it is the Board's judgment that the claims 
file should be returned to the VA pulmonologist who performed 
the January 2004 examination for the purpose of responding to 
the questions posed in the Board's initial remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.  The 
ruling in Stegall does not give the Board any discretion to 
consider whether failure to comply with the prior remand 
would not prejudice the veteran or constitute harmless error.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The claims file and a copy of this 
remand should be forwarded to Madhaan 
Nampoothiri, M.D., the physician who 
performed the January 2004 VA examination 
of the veteran, for the purpose of 
obtaining an opinion as to whether the 
veteran has any residuals of in-service 
inhalation of diesel fuel and/or 
subsequent pneumonia in 1973.  Following 
a review of the relevant medical evidence 
in the claims file, to include a report 
of a VA chest X-ray examination in 
December 1992, which showed a very small 
patch of rather hard appearing infiltrate 
in the posterior basilar segment of the 
left lower lobe, and the report of the 
January 2004 examination, the physician 
is requested to opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that the veteran has a 
current throat or lung disability that is 
causally related to his in-service 
inhalation of diesel fuel and/or episode 
of pneumonia in 1973.  If the physician 
deems that a more current clinical 
examination and/or diagnostic studies are 
warranted, such arrangements should be 
made before rendering the requested 
opinion. 

The physician is advised that the phrase 
'at least as likely as not' does not mean 
within the realm of possibility'.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
Thus, more likely than not and at least 
as likely as not support the contended 
relationship; less likely than not weighs 
against it.

The physician is also asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  The RO should then readjudicate the 
claim for service connection for throat 
and lung disorders.  If either claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




